Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 7, 2021

                                    No. 04-20-00129-CV

                                    Guangcun HUANG,
                                        Appellant

                                              v.

                                      Linman CHANG,
                                          Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-12481
                           Honorable Peter Sakai, Judge Presiding


                                       ORDER

        Appellant’s unopposed first motion to extend time to file a reply brief is granted. We
order the reply brief, if any, due by February 10, 2021.

       It is so ORDERED on January 7, 2021.

                                                         PER CURIAM


       ATTESTED TO: _______________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT